Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 3-6, 14, 16-19, 21-24 is currently amended.
Claim 2, 7-13, 15 is original.
Claim 20, 25 is previously presented.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/4/2021, with respect to 35 U.S.C. 112(b) on the term “conductive” regarding claims 1, 14 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of the term “conductive” has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/4/2021, with respect to 35 U.S.C. 112(b) on the term “10%” have been fully considered and are persuasive regarding claim 6.  The 35 U.S.C. 112(b) of the term “10%” has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/4/2021, with respect to 35 U.S.C. 112(d) on claims 3-6 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(d) have been withdrawn. 

Applicant's arguments filed Remarks filed 5/4/2021 have been fully considered but they are not persuasive.

Applicant argues that the “increased” homogeneous distribution of conductive element is to provide increased conductivity, presumably increased electrical conductivity.  Remarks pp. 8-9. Applicant argues that that one of ordinary skill in the art would have been able to ascertain with a reasonable degree of precision and particularity the particular area set out and circumscribed by the claims. Remarks pp. 9.

However, there is a lack of specificity/criticality in the claimed subject matter regarding the extent of mixing, homogeneity and a measure of both pursuant to the criticality of the claimed subject matter’s improved electrical conductivity.
Examiner has interpreted that the term homogenous means a uniform structure or composition throughout.  However, increased homogeneity renders the claimed subject matter indefinite because the term increased homogeneity is a relative term and it is unclear what the homogeneity is compared to (without mixing, a different concentration of additives, parameters, etc.).
Therefore, Applicant’s Remarks are not found persuasive.

Additionally, the argument is not found persuasive because it is unclear what degree of mixing and/or increased homogeneity from pre-mixed and post-mixed states need to impose an increase in electrical conductivity of what degree for the prior art to read on the claimed apparatus.  Therefore, the claimed subject matter is unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
An increased homogeneity requires a standard of uniformity, a metric of measuring the uniformity to provide clarity and life and meaning to the claimed subject matter; which remains unclaimed or delineated in the specification.

Applicant argues that the claims read in light of Applicant’s specification provide a clear, non-indefinite subject matter.  Remarks pp. 10.

It is unclear from Applicant’s arguments what structural features of the apparatus correspond to the apparatus’s capability to mix, increase homogeneity and electrical conductivity to provide unobvious benefits over the cited prior art combination.  Furthermore, a co-rotating twin screw compounder is a structural feature that is not required by the claimed subject matter and cannot be read into the claim improperly.

Applicant argues that the sensor of Applicant’s claim is improved by the claimed structure of the apparatus.  Remarks pp. 10.

This is not found persuasive because Applicant’s cannot demonstrate unobvious benefits of an apparatus by demonstrating unobvious benefits to the article that is created by that apparatus.  Examiner must focus on the structural features and differences between the structures of the cited prior art and the apparatus of the claimed subject matter when considering patentability.  See MPEP 2114(III).

Applicant argues that improved conductivity of the material confers patentability to the claimed subject matter.  Remarks pp. 10.

This is not found persuasive because it is not a method claim not a product-by-process claim and such features of the manner of operating and/or the article worked upon have limited patentability in an apparatus claim.  See MPEP 2114(III) and 2115.

Applicant argues that, regarding claim 25, a layer height is different from a layer thickness.  Remarks pp. 10-11.

This is not found persuasive because even if they are different, one of ordinary skill in the art would understand that specification of a layer height at time(s) of deposition implies a layer thickness before/after curing.  So specifying one, specifies the other.

Applicant argues that different ranges of layer height and thickness correspond to different sensors.  Remarks pp. 11.

This is not found persuasive because, while the claims are read in light of the specification, the broadest reasonable interpretation of a layer thickness is the distance from the bottom to the top of the individual layer(s).  The layer height is the height of a layer.  From Applicant’s arguments, it appears that the layer height is the height of the nozzle at time(s) of deposition, whereas the layer thickness is determined by the nozzle diameter.  This is not found persuasive because Examiner’s interpretation is within the broadest reasonable interpretation of the claimed subject matter.  Examiner recommends claiming a height of the nozzle at deposition times rather than a layer height, if that is what Applicant means. If not, an interview might be the most expeditious way to advance prosecution, as that would appear to be a place we are getting stuck.

Applicant argues that the Non-Final Rejection dated 12/4/2020 did not make a prima facie case of anticipation because the reference does not teach each and every claim element, the reference does not teach the identical subject matter in as complete detail as contained in the claim, the reference does not reach each and every claim element arranged as in the claim, and the OA improperly applied inherency in formulation of the rejection under 35 U.S.C. 102.  Remarks pp. 12.  More specifically, Applicant argues that Cohen does not teach adjusting a physical printing characteristic of the extruder based on the determined extruder 3-D printing setting.

	This is not found persuasive because there is a feedback loop in the controller fixing one variable based on the determined/measured value of another variable in the control loop of Cohen.  This read on the broadest reasonable interpretation of determining step.  If Applicant wants to get additional patentable weight to the fact that the 3-D printer setting is an output of the controller in some time frame indexed rather than a measured/calculated/theoretical input of the controller or some sensor somewhere in the apparatus, then please consider that such subject matter also lies within the broadest reasonable interpretation of the claimed subject matter and that further amendments may be necessary to overcome the rejection cited in the Non-Final rejection OA dated 12/4/2020.

	Applicant argues that Cohen does not teach the identical invention in as complete detail as is contained in the Applicant’s claim.  Remarks pp. 12-13.

	This is not found persuasive because much of the details that appear in the claimed subject matter are manners of operating the claimed apparatus or limitations of the article worked upon.  This is an apparatus claim and therefore, Examiner must focus on the structural limitations imposed by the claimed language on the claimed subject matter’s claim scope.  
The broadest reasonable interpretation of the improved homogeneity depends on properties (viscosity, mixing rate, mixing time,…) of both the article worked upon and the manner of operating the apparatus which are not presently captured by the claimed subject matter.  The amount of time spent and rate of mixing and flow rate of material through the apparatus with the type of material worked upon will create different characteristics of the article 
Examiner has taken any degree of increased homogeneity from mixing to read on the claimed subject matter, any degree of improved electrical conductivity to read on the improved electrical conductivity of the article worked upon, the sensor formed.  
Examiner cannot import/accord product-by-process patentable weight in an apparatus claim.  See MPEP 2114(III) and 2115.

Applicant argues that Examiner has indicated that there are multiple features of the cited prior art which are not taught by Cohen.  See Remarks pp. 13.

This is not found persuasive because every extruder/additive manufacturing apparatus can be considered capable of printing TPU even crudely.  For instance, Winkler discloses that TPU is made by extrusion. See Winkler (US 2003/0197301) [0004] & [0019]. 
As the mixing parameters of the controller are varied, the milling/mixer/extruder of the same article worked upon would create a feedback loop in the directed controller as a manner of operating the apparatus.  If there are differences in the operation of the apparatus, the structural features of the apparatus extruder, sensor connected to the controller, or the controller itself, such limitations on the functionality of the structures that they are configured to 

Applicant argues that multiple claim limitations are not met by the broadest reasonable interpretation of the Examiner’s applied reference Cohen.  Remarks pp. 13-14.

This is not found persuasive because the claim is directed to a printer.  The printer need not be configured to mill TPU to a specific homogeneity, pump at a certain flow rate, or sense conductivity of the article worked upon to a certain threshold value.  These are all manners of operating which are accorded limited patentable weight in an apparatus claim unless the cited apparatus is configured to or programmed to perform the recited functions which the cited prior art cannot.  Applicant has not demonstrated that the feedback loop of Cohen is any different from its feedback loop in terms of structure of the controller programming and specialized hardware.

Applicant argues that the Non-Final Rejection dated 12/4/2020 implied inherency in formulating the rejection under 35 U.S.C. 102.  Remarks pp. 14-15.

This is not found persuasive because the controller is a controller and the sensor is a sensor.  The input parameters are manners of operating the cited apparatus.  That the cited apparatus performs certain critical functions out of the box as it is programmed to or configured to is not captured by the current claim construction.
While the processing circuitry is configured to perform some functions the memory is not. The processing circuitry and memory of the controller is being met by the apparatus of Cohen and is inherent to its operation as an intended use of the structural limitations.


Applicant argues that the Non-Final Rejection referenced memory and a controller, however, did not reference the intended uses of the memory and the programming of the controller as programmed to perform the recited functions out of the box.  Remarks pp. 14-15.

This is not found persuasive because the memory is still accorded intended use patentable weight.  It need not store a particular dataset or material property data or feedback controller data in the recited functional languages to read on the claimed subject matter.
The controller functions are claimed without specificity of the remaining printing parameters/settings such that there is not criticality of the claimed features.  Supplying TPU to the apparatus of Cohen would result in the same apparatus regardless of whether the controller has different sensors connected or different parameters stored therein.  It is not clear from Applicant’s arguments the structural differences in the controller hardware or software that confers patentability to the claimed subject matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 14, the term increased homogeneous distribution is not defined by the claimed subject matter.  It is not clear from the claims when read in light of the specification the extent to which mixing must create a homogeneous distribution of TPU in the feed to be considered an increased homogenous distribution in the feed.  The term increased distribution is then properly considered a relative term or a term of degree which is indefinite, vague and unclear for the purposes of 35 U.S.C. 112(b) and a rejection is appropriate.  It is unclear how much increased homogeneity must be present to read on the claimed subject matter or not making the metes and bounds of the claimed subject matter vague and indefinite.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (US 10254499).

Regarding claim 1, Examiner notes that all of the limitations of the conductive thermoplastic additive are considered to be article worked upon and the cited prior art is considered to not require the article worked upon present in the apparatus of the cited prior art.  The cited prior art references have all of the structural features of the apparatus claimed.  That the object formed by the apparatus is a sensor is given limited patentable weight in an apparatus claim.
Cohen discloses a conductive elastomeric 3-D printer for printing a sensor (article worked upon with limited patentable weight), the 3-D printer comprising: an extruder (see extruder of Fig. 49). The extruder acts on filaments as does applicant’s invention.  See C32/L32.
Cohen further discloses a memory and processing circuitry capable of varying the inlet composition of the article worked upon.  See controller/flow controller/control system of C21/L53, C78/L51 which has inherently/implicitly a memory and controller.  The printer is capable of printing TPU as understood by one of ordinary skill in the art.  See varying composition of matter of abs, C159/L45, C161/L10, C182/L59-C183/L34 – Examiner has interpreted the varied composition as controlled by the controller to be a parameter that is varied based upon the printed object as Applicant has.  Examiner has interpreted that the melt flow rate of the relative mixed chemicals printed reads on the adjustment of the physical printing characteristic of the extruder.
Examiner has interpreted that the alteration of the extruder flow rate parameter along the print would alter the properties of the object manufactured regardless of the type of filament inserted into the input end of the extruder, even a fraction of a Amp of excess current flow through the article worked upon can read on increased conductivity due to increased 

Regarding claim 2, Cohen wherein the 3-D printed device includes a 3-D printed sensor (any object printed can be considered or used a sensor to one of ordinary skill in the art – a limitation of the article worked upon/made); the sensor property selection includes at least one of a stretch sensor, a compression sensor and a bending sensor (each of these sensors are intended uses of the article worked upon that the printer/extruder of the cited prior art is capable of printing).

Regarding claim 3, Examiner has taken it that the extruder reads on the claimed milling step as a manner of operating the disclosed apparatus.  Cohen discloses wherein the predetermined ratio of the conductive 3-D printing additive is milled with the cryogenically frozen and ground TPU to form a conductive additive.  Since the apparatus of the cited prior art is capable of varying the additives, including the conductive additives, it is fully capable of printing objects which can be utilized as sensors.  See C181/L20-25, varying the feed rate is disclosed and reads on the claimed subject matter.

Regarding claim 4, the formation of the article worked upon is irrelevant to the apparatus. Examiner has taken it that the apparatus need not have a co-rotating twin screw compounder to read on the claimed apparatus.  Applicant has not claimed that the apparatus contains such a compounder just that the article worked upon is formed by such a compounder as a product by process.  Even if the apparatus is to contain such a compounder, it would have been the selection of a known design for its intended use, as the selection of the extruder as a 

Regarding claim 5, Examiner has taken that the extruder of the cited prior art, is capable of operating on CNT, graphene platelets, and silver nanowires.  Graphene is the article worked upon and Cohen’s extruder is manufactured of stainless steel which is capable of operating, even crudely, on graphene.  
See graphene of [0004] of Gallant, where graphene platelets is a species immediately envisaged by one of ordinary skill in the art.  One of ordinary skill in the art would recognize that the stainless steel tube of Cohen is capable of operating on the graphene of Gallant.

	Regarding claim 6, Examiner has taken it that the cited Extruder of the prior art is capable of operating on 10% conductive 3-D printing additive.  See C182/L36-43.

	Regarding claim 7, the cited Cohen reference recognizes that the 3-D printing parameters include layer height, nozzle diameter, layer thickness and infill percentage.  See diameters of C182/L3-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 10254499).

Regarding claim 8-13, 25 Examiner has interpreted that the object manufactured by Cohen can be implicitly utilized as a stretch sensor or compression sensor or bending sensor (any object can be utilized as a stretch sensor, compression sensor or bending sensor).  
Cohen recognizes that the diameter of the filament can vary.  See C24/L12-27 & C25/L52/67.
Selection of the diameter of the article worked upon to be within the claimed range would have been prime facie obvious to one of ordinary skill in the art and would have played a role in the optimizing the resolution and strength characteristics of the manufactured object.  Therefore there was motivation to modify Cohen.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Cohen to utilize a nozzle diameter of .8 mm to 1.2 mm to arrive at the claimed invention before the effective filing date because doing so would have been the change in size or dimension of a component, was an art recognized variable and would have yielded the predictable result of fixing the size of the plastic deposited.

Claims 14-16, 18 are rejected under 35 U.S.C. 103 as being unobvious over Ammi (US 2017/0334139) in view of Hsu (US 2010/0147444).

Regarding claim 14, Ammi discloses a conductive elastomeric 3-D printed device method for printing an object/sensor (Examiner has interpreted that any conductive elastomeric 3-D printed device/article/object can be utilized as a sensor – see Table 2, starting at around [0080], carbon black is used as a conductive additive, as well as metal particles of nickel, copper and silver) (see sensor of abs.), the method comprising: receiving a 3-D printed device property selection (see [0124] – base specifications input by the user by means of a user interface); determining a plurality of 3-D printing input parameters based on the received sensor property selection (printing temperature is considered a parameter to one of ordinary skill in the art – see [0136]; see also [0075]-[0078] multiple properties are parameterized, including conductivity, percolation threshold and mechanical and thermal properties to determine a packing factor); receiving a 3-D printing filament (see polymer) at an extruder (see extrusion nozzle of [0138]), the 3-D printing filament including a predetermined ratio (any can be a predetermined ratio) of conductive 3-D printing additive to (see TPU of Tables 1 & 2), and the selected predetermined ratio providing increased conductivity based on an increased homogeneous distribution of the conductive 3-D printing additive; determining an extruder 3-D printing setting (see [0032], [0143] – see abstract regarding temperature, electrical and/or electroactive properties) based on (any mapping will be considered to read on the broadest reasonable interpretation of based on) the determined plurality of 3-D printing input parameters; adjusting a physical printing characteristic (see temperature of abs.) of the extruder based on the determined extruder 3-D printing setting; and controlling the extruder (see [0009], [0037], [0085], [0139], claim 5) to print a conductive elastomeric 3-D printed device from the 3-D printing filament based on the determined plurality of 3-D printing input parameters.
Ammi does not disclose that the TPU is cryogenically frozen.

Hsu had the advantage that it allowed for the improvement in the homogeneity of the produced powder and was easier to mill to generate a clean surface.  Therefore, there was motivation to combine Hsu with Ammi.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize frozen TPU of Hsu in the method of Ammi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the homogeneity of the produced powders.  One potential way in order to overcome this rejection is to demonstrate unobvious benefits from additional cooling to cryogenic temperatures.

Regarding claim 15, Ammi discloses wherein the 3-D printed device includes a 3-D printed sensor; and the printed device property selection includes at least one of a stretch sensor, a compression sensor and a bending sensor.  Examiner has taken it that any sensor printed with the disclosed materials can be utilized as a stretch sensor, a compression sensor or a bending sensor.

Regarding claim 16, Ammi discloses milling the predetermined ratio (any ratio can be the predetermined ratio of conductive additive to cryogenically frozen and ground TPU – including no conductive additive – any percentage is a ratio the printer is capable of – see electrically conductive materials of [0006], [0011]; see conductive polymers of [0047], [0056], [0066]-[0067]) of the conductive 3-D printing additive with TPU to form a conductive filament powder (Examiner has taken TPU to be non-conductive as compared to carbon nanotubes – see Table 2 at [0080] which includes data of a conductive additive and TPU in a printed article).
The use of the cryogenically frozen and ground TPU of Hsu in the method of Ammi would have been the selection of a known design for its intended use with the benefit that it 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cryogenically frozen and ground TPU of Hsu with the method of Ammi to arrive at the claimed invention before the effective filing date because doing so improved the homogeneity, mechanical strength, elasticity and conductivity of the formed article.

Regarding claim 18, Ammi recognizes that the conductive 3-D printing additive are carbon nanotubes, graphene platelets, and silver nanowires.  See Table II, starting at about [0080]. 

Claims 17 is rejected under 35 U.S.C. 103 as being unobvious over Ammi (US 2017/0334139) and further in view of Hsu (US 2010/0147444) and Goring (US 2008/0217821).

Regarding claim 17, Ammi nor Joseph recognize that the filament powder is made/compounded in a co-rotating twin screw compounder/extruder to form the 3-D printing filament.
In the same field of endeavor of TPU additive manufacturing (see [0061]), Goring discloses wherein the extruder is a co-rotating twin screw extruder.  See [0075].
Use of the co-rotating twin screw extruder of Goring in the method of Ammi would have been the selection of a known design for its intended use and would have been the result of a finite number of results to try.  Therefore, there was motivation to combine Goring with Ammi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the co-rotating twin screw compounder/extruder of Goring with the method of Ammi to arrive at the .

Claims 19-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant (US 2018/0304531).

	Regarding claim 19, Gallant discloses at least one non-transitory computer readable storage medium (see medium of [0021], [0023]), comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer-controlled device (see system/apparatus 100 of [0034]) to: receive a 3-D printed device property selection (see GUI of Fig 3, [0013], interface of [0026] – the concentration of the dispense polymer mixture is varied/controlled, which Examiner has interpreted as a device property selection as different devices require difference concentrations of various polymers); determine a plurality of 3-D printing input parameters based on the received device property selection (see varied composition of abs, [0034]); receive a 3-D printing filament (any filament can be considered a 3-D printing filament, see filament of [0027], [0069], [0074]) at an extruder (see extruder of [0075]), the 3-D printing filament including a predetermined ratio of (what follows is an intended use of the apparatus – any filament will read on the claimed filament as the filament does not limit the structure of the apparatus in any appreciable way in accordance with the claim interpretation and in light of the specification) conductive 3-D printing additive (the cited apparatus is capable of processing such an additive/mixture – see [0030], the reference recognizes that there may be various additives and is capable of processing conductive additives as understood by one of ordinary skill in the art) to cryogenically frozen and ground TPU, the cryogenically frozen and ground TPU and the selected predetermined ratio providing 
	The non-transitory computer readable medium for altering and controlling the precise content of TPU cannot be considered critical and would have been the result of routine experimentation to one of ordinary skill in the art based upon the non-transitory computer readable medium of Gallant.

	Regarding claim 20, Examiner has taken it that any 3-D printer that can process TPU with conductive additive and can print an object which can be interpreted as a sensor.

	Regarding claim 21, Examiner has taken it that any extruder can mill the predetermined ratio (any ratio can be a predetermined ratio) of the conductive 3-D printing additive with the cryogenically frozen and ground TPU (an art-recognized additive and article worked upon) to 

	Regarding claim 23, Examiner has taken it that the apparatus of Gallant is capable of processing a conductive 3-D printing additive including at least one of carbon nanotubes (CNT), graphene platelets, and silver nanowires. See graphene of [0004].

	Regarding claim 24, Examiner has taken it that the controller is capable of receiving input that the predetermined ratio of conductive 3-D printing additive includes approx. 10% conductive 3-D printing additive.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant (US 2018/0304531) and further in view of Goring (US 2008/0217821).

Regarding claim 22, Gallant does not recognize that the apparatus contains a computer-controlled device to compound the conductive filament powder (the article worked upon) within a co-rotating twin screw compounder to form the 3-D printing filament.
	In the same field of endeavor, Goring discloses that the apparatus contains a computer-controlled device to compound the conductive filament powder (the article worked upon) within a co-rotating twin screw compounder to form the 3-D printing filament.  See [0090].
	One of ordinary skill in the art would have had to mill the polymeric/plastic material and would have had to select one of a finite number of extruder designs for such a method as disclosed in Allen, III.  Selecting a co-rotating twin extruder of Goring would have been the selection of a known design for its intended use and would have been obvious to try.  Therefore, there was motivation to combine Goring with Gallant.
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                            
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712